EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Merkling on 16 July 2021.
	The application has been amended as follows:
In the Specification:
	The Abstract has been replaced by the attached document titled “Abstract” and labeled “OK to ENTER”.
	In the 5th and 6th lines of paragraph [0012] on page 7 of the current Specification filed 22 June 2021, “14A through 14D are diagrams” has been deleted and --14 is a diagram-- has been inserted therefor.
	In the 1st line of paragraph [0013] on page 8 of the current Specification filed 22 June 2021, “14A, Fig. 14B, Fig. 14C and Fig. 14D” has been deleted and --14-- has been inserted therefor.
	In the 1st line of paragraph [0016] on page 10 of the current Specification filed 22 June 2021, “1 and 4” has been deleted and --1, 4A and 4B-- has been inserted therefor.
	In the 10th line of paragraph [0055] on page 22 of the current Specification filed 22 June 2021, “10(B)” has been deleted and --10B-- has been inserted therefor.
th line of paragraph [0060] on page 25 of the current Specification filed 22 June 2021, “6(B)” has been deleted and --6B-- has been inserted therefor.

In the Claims:
	In claim 10, line 2, “clamping means” has been deleted and --clamp part-- has been inserted therefor.
	In claim 11, line 2, “rotating means” has been amended to read --[[rotating]] means for rotating--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims are allowed for the reasons provided on pages 8-9 of the previous office action mailed 25 March 2021. The examiner’s amendment was provided to correct minor issues as detailed in the attached Interview Summary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745